81220: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-12959: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81220


Short Caption:DETWILER VS. DIST. CT. (BAKER BOYER NAT'L BANK)Court:Supreme Court


Related Case(s):81017, 81594


Lower Court Case(s):Clark Co. - Eighth Judicial District - A760779Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:02/11/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:02/11/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerEdward N. DetwilerMark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Michael K. Wall
							(Hutchison & Steffen, LLC/Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						


Real Party in InterestBaker Boyer National BankJohn E. Bragonje
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						


RespondentRichard Scotti


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/22/2020Filing FeeFiling fee paid. E-Payment $250.00 from Brenoch R. Wirthlin. (SC)


05/22/2020Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)20-19696




05/22/2020MotionFiled Petitioner's Emergency Motion Under NRAP Rule 27(e) to Stay Execution of Contempt Judgment Pending Review of Petition for Writ of Mandamus/Prohibition. (SC)20-19695




05/22/2020AppendixFiled Appendix to Petition for Writ Vol I. (SC).20-19697




05/22/2020AppendixFiled Appendix to Petition for Writ Vol II. (SC).20-19698




05/22/2020AppendixFiled Appendix to Petition for Writ Vol III. (SC).20-19699




05/22/2020AppendixFiled Appendix to Petition for Writ Vol IV. (SC).20-19700




05/22/2020AppendixFiled Appendix to Petition for Writ Vol V. (SC).20-19701




05/27/2020MotionFiled Real Party in Interest's Opposition to Motion to Stay Execution. (SC)20-20078




05/27/2020MotionFiled Real Party in Interest's Motion to Strike. (SC)20-20079




05/28/2020Order/ProceduralFiled Order Directing Answer and Denying Stay. Real Party in Interest's Answer to the Petition for Writ due: 28 days. Petitioner shall have until 14 days from when the answer is served to file and serve a reply. Petitioner has also filed an emergency motion seeking to stay enforcement of the district court's judgment pending consideration of this petition,  and real party in interest has filed an opposition. We deny the motion. fn1 [As acknowledged in footnote 3 to the motion, petitioner's motion for stay exceeds the NRAP 27(d)(2) page limit.  Although we have considered this motion due to its emergency nature, we remind petitioner that we will not normally accept for filing motions with excess pages unless a separate motion to exceed the page limit is concurrently filed and granted.  As we have considered the stay motion, real party in interest's motion to strike the stay motion is denied.] (SC).20-20174




06/25/2020MotionFiled Real party in Interest's Motion for Extension to File Answer. (SC)20-23623




06/29/2020Notice/IncomingFiled Petitioner's Notice of Non-Opposition to Real Party in Interest's Motion for Extension to File Answer. (SC)20-24042




07/16/2020Order/ProceduralFiled Order Granting Motion. Real Party in Interest's Answer due: July 27, 2020. (SC).20-26164




07/27/2020MotionFiled Real Party in Interest's Motion for Extension to File Answer. (SC)20-27188




08/03/2020MotionFiled Petitioner's Response to Respondent's Second Motion for Extension to File Answer and Countermotion for Stay. (SC)20-28329




08/07/2020MotionFiled Real Party in Interest's Reply in Support of Motion for Extension to File Answer and Opposition to "Countermotion" for Stay.  (SC)20-29108




08/24/2020Order/ProceduralFiled Order Granting Motion for Extension and Denying Countermotion for Stay.  Real party in interest shall have until August 26, 2020, to file and serve the answer.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  Petitioner's countermotion for a stay is denied.  Petitioner already moved to stay the lower court's judgment, and this court denied that motion in an order issued on May 28, 2020.  (SC)20-31042




08/26/2020BriefFiled Real Party in interest Answering Brief. (REJECTED PER NOTICE FILED ON 8/26/2020) (SC)


08/26/2020AppendixFiled Real Party in Interest Appendix Volume 2-4. (REJECTED PER NOTICED FILED ON 8/26/2020) (SC)


08/26/2020Notice/OutgoingIssued Notice of Rejection of Deficient Answering Brief and Appendix. Corrected brief and appendix  due: 5 days.20-31508




08/26/2020BriefFiled Real Party in Interest Answering Brief. (SC)20-31515




08/26/2020AppendixFiled Real Part in Interest Appendix Vol. 1 (SC)20-31520




08/26/2020AppendixFiled Real Party in Interest Appendix Vol. 2 (SC)20-31521




08/26/2020AppendixFiled Real Party in Interest Appendix Vol. 3 (SC)20-31524




08/26/2020AppendixFiled Real Party in Interest Appendix Vol. 4 (SC)20-31525




09/08/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's Reply Brief Due: September 23, 2020. (SC)20-33001




09/23/2020Petition/WritFiled Petitioner's Reply to petition for Writ of Mandamus or Prohibition. (SC)20-35123




01/05/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on February 11, 2021, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC).21-00286




01/27/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-02506




02/11/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 81220. (SNP21-RP/LS/AS) (SC)


05/06/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted in part and denied in part." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 18. SNP21-RP/LS/AS. (SC).21-12959




05/06/2021WritIssued Writ with letter. Original and two copies of writ and two copies of opinion mailed to Attorney Brenoch R. Wirthlin for service upon the Chief Judge and Department 2. (SC)21-12982




05/10/2021WritFiled Returned Writ. Original Writ returned. Served on Chief Judge Linda Bell and District Court Department 4 on May 10th, 2021.21-13336




06/01/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-15528




06/01/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View